NOT FOR PUBLICATION

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE

SANTOS BLANCO,                 :    CIV. NO. 19-17567 (RMB-KMW)
                               :
                 Plaintiff     :
                               :
     v.                        :         OPINION
                               :
MARK E. RODDY, ESQ.            :
                               :
                 Defendant     :

BUMB, DISTRICT JUDGE

     Plaintiff Santos Blanco, a prisoner confined in the Atlantic

County Justice Facility in Mays Landing, New Jersey, brings this

civil rights complaint under 42 U.S.C. § 1983. (Compl., ECF No.

1.) Plaintiff filed an application to proceed in forma pauperis

(“IFP”) (ECF No. 1-1) under 28 U.S.C. § 1915(a), which provides,

in relevant part:

          (a)(1) Subject to subsection (b), any court of
          the   United    States   may   authorize   the
          commencement … of any suit … without
          prepayment of fees … by a person who submits
          an affidavit that includes a statement of all
          assets such prisoner possesses that the person
          is unable to pay such fees …. Such affidavit
          shall state the nature of the action, defense
          or appeal and affiant's belief that the person
          is entitled to redress.

          (2) A prisoner seeking to bring a civil action
          … without prepayment of fees … in addition to
          filing the affidavit filed under paragraph
          (1), shall submit a certified copy of the
          trust fund account statement (or institutional
          equivalent) for the prisoner for the 6-month
          period immediately preceding the filing of the
          complaint or notice of appeal, obtained from
          the appropriate official of each prison at
          which the prisoner is or was confined.

     Plaintiff did not submit a certified trust account statement.

Therefore, the Court will deny Plaintiff’s IFP application without

prejudice and administratively terminate this action.1

     Plaintiff may reopen this action if he timely submits a

properly completed IFP application or pays $400.00 for the filing

and administrative fees. Plaintiff should be aware that a grant of

IFP status still requires payment of the $350.00 filing fee in

installments, if available in the prisoner’s trust account. See

U.S.C. § 1915(b)(1).

     When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil




1U.S.D.C. District of New Jersey Local Civil Rule 54.3(a)
provides:

          Except as otherwise directed by the Court, the
          Clerk shall not be required to enter any suit,
          file any paper, issue any process or render
          any other service for which a fee is
          prescribed by statute or by the Judicial
          Conference of the United States, nor shall the
          Marshal be required to serve the same or
          perform any service, unless the fee therefor
          is paid in advance. The Clerk shall receive
          any such papers in accordance with L.Civ.R.
          5.1(f).


                                 2
action and seeks redress from a governmental entity, officer or

employee of a governmental entity, 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b) require courts to review the complaint and sua sponte

dismiss any claims that are (1) frivolous or malicious; (2) fail

to state a claim on which relief may be granted; or (3) seek

monetary relief against a defendant who is immune from such

relief.2 For the reasons discussed below, if Plaintiff reopens this

action, the Court would dismiss the Complaint for failure to state

a claim.

I.   Sua Sponte Dismissal

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however    inartfully   pleaded,   must   be   held   to   ‘less   stringent

standards    than   formal   pleadings    drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering

why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the




2Conclusive screening is reserved until the filing fee is paid or
IFP status is granted. See Izquierdo v. New Jersey, 532 F. App’x
71, 73 (3d Cir. 2013) (district court should address IFP
application prior to conclusive screening of complaint under 28
U.S.C. § 1915(e)(2)).
                                3
U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

     Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice, but must permit the
                                 4
amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.   The Complaint

      Plaintiff alleges that he paid his defense attorney $5,000 to

represent him but his attorney did nothing. (Compl., ECF No. 1 at

4-5.) On July 21, 2019, Plaintiff was scheduled to be sentenced

but told the judge he wanted to retract his plea for twelve years

because he did not have any discovery regarding the Indictment.

(Id. at 4.) For relief, Plaintiff seeks money damages. (Id. at 5.)

      B.   Claims Under 42 U.S.C. § 1983

      A plaintiff may assert a cause of action under 42 U.S.C. §

1983 for violations of his constitutional rights. Section 1983

provides, in relevant part:

           Every person who, under color of any statute,
           ordinance, regulation, custom, or usage, of
           any State or Territory ... subjects, or causes
           to be subjected, any citizen of the United
           States or other person within the jurisdiction
           thereof to the deprivation of any rights,
           privileges, or immunities secured by the
           Constitution and laws, shall be liable to the
           party injured in an action at law, suit in
           equity, or other proper proceeding for
           redress....

      To state a claim for relief under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution or

laws of the United States, and that the constitutional deprivation
                                 5
was caused by a person acting under color of state law. West v.

Atkins, 487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011).

     The Court construes the Complaint to allege a claim for

violation   of   Plaintiff’s   Sixth   Amendment   right   to   effective

assistance of counsel.3 See Strickland v. Washington, 466 U.S. 668

(1984). “Criminal defense attorneys, including public defenders,

do not act “under color of state law” and are not liable under

section 1983 when performing traditional functions as defense

counsel.” Nelson v. Dauphin Cty. Pub. Def., 381 F. App'x 127, 128

(3d Cir. 2010) (quoting Polk County v. Dodson, 454 U.S. 312, 325

(1981)); Newton v. City of Wilmington, 676 F. App’x 106, 108 (3d

Cir. 2017). Engaging in plea negotiations is a traditional function

of defense counsel. Therefore, the Complaint fails to state a claim

under § 1983. If Plaintiff were to reopen this action, the Court

would dismiss the Complaint with prejudice.

III. CONCLUSION

     For the reasons stated above, the Court will administratively

terminate this action.

An appropriate order follows.




3 Because this Court lacks jurisdiction over New Jersey state law
claims, the Court will not construe the Complaint to allege a claim
of attorney malpractice or breach of contract.
                                 6
DATE: December 3, 2019
                         s/Renée Marie Bumb
                         RENÉE MARIE BUMB
                         United States District Judge




                           7
